DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on April 30, 2021.
The amendment to the specification filed April 30, 2021 is entered.
Claims 1-10 and 13-17 are currently pending and have been examined.
Claims 11-12 are cancelled.
Claims 1-10 and 13-17 are amended.
Applicant’s amendment of Claims 2, 12 and 17 overcomes the objection to the claims, set forth in the Non-Final Rejection mailed February 01, 2021.  The objection is hereby withdrawn.
Applicant’s amendment of Claims 1, 4-7, 10-11, and 17 overcomes the rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, set forth in the Non-Final Rejection mailed February 01, 2021.  The rejection is hereby withdrawn.
Applicant’s amendment of Claims 4 and 6 
Applicant’s amendment of Claims 1-2, 8 and 13 overcomes the rejection to the claims for non-statutory double patenting, set forth in the Non-Final Rejection mailed February 01, 2021.  The rejection is hereby withdrawn.
  

Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on June 04, 2021 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2014/0069123) hereinafter “Kim” in view of Wang et al. (U.S. Patent Application Publication No. 2012/0227431) hereinafter “Wang,” and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0360703) hereinafter “Kim-703.”
Regarding Claim 1, Kim discloses:
A heat pump system (100, see Figs 1-4) for a vehicle, comprising: 
a compressor (161) mounted on a refrigerant circulation circuit (R.L) for compressing and discharging refrigerant; 
an internal heat exchanger (153) mounted inside an air-conditioning 
case (151) for exchanging heat between the air inside the air-conditioning 
case (151) and the refrigerant discharged from the compressor (161, see Fig 2); 
an evaporator (157) mounted inside the air-conditioning case (151) for exchanging heat between the air inside the air-conditioning case (151) and the refrigerant supplied to the compressor (161, see Fig 3); 
an external heat exchanger (131) mounted outside of the air-conditioning 
case (151) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (R.L.) and the outdoor air; 
a coolant circulation circuit (C.L.) configured to circulate (capable of circulating) coolant toward electronic components (112) of the vehicle to cool the electronic components (112); and 
a refrigerant-coolant heat exchanger (130) installed between the internal heat exchanger (153) and external heat exchanger (131), and configured to exchange (capable of exchanging) heat between the refrigerant flowing through the refrigerant circulation circuit (R.L.) and the coolant flowing through the coolant circulation circuit (C.L., see Fig 2); 
wherein the coolant circulation circuit (C.L., see Fig 2) comprises a first coolant circulation circuit (C.L.) which is configured to circulate (capable of circulating) the coolant by the electronic components (112) and the refrigerant-coolant heat exchanger (130), and wherein the coolant is configured to 
flow (capable of flowing) through the first coolant circuit (C.L.) in the air-conditioning mode (see Fig 3), 
wherein a radiator (115) is mounted along the first coolant circulation circuit (C.L.) to cool the coolant circulating through the first coolant circulation circuit (C.L.). 
a second coolant circulation circuit which is configured to circulate (capable of circulating) the coolant by the electronic components and a chiller, and wherein the coolant is configured to flow (capable of flowing) through the second coolant circulation circuit in a heat pump mode; and wherein the refrigerant-coolant heat exchanger is mounted inside the radiator.
In the same field of endeavor of heat pump systems for a vehicle, Wang teaches that is known in the art (see Figs 2-3, paragraph [0023]-[0024] of Wang) for a heat pump system (see Figs 2-3) having a coolant circulation circuit (W, W1) to include a first coolant circulation circuit (W) and a second coolant circulation circuit (W1), wherein the second coolant circulation circuit circulates the coolant by the electronic components (200) and a chiller (180), and wherein the coolant is flows through the second coolant circulation circuit (W1) in a heat pump mode (see Fig 3); so that vehicle electric devices may be cooled by cooling water, and waste heat of the electric devices can be collected and supplied to the refrigerant (see paragraphs [0110]-[0113] of Wang), thereby increasing the efficiency of the heat pump system.
Based on the teachings of Wang, it is known in the field of endeavor of heat pump systems including a coolant circulation circuit, to include multiple coolant circulation circuits and a chiller.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, to incorporate the teachings of Wang, by including a multiple coolant circulation 
Kim in view of Wang, fail to explicitly teach, the heat pump system, wherein the refrigerant-coolant heat exchanger is mounted inside the radiator.
However, in the same field of endeavor of cooling systems for a vehicle, Kim-703 teaches that it is known in the art (see Figs 1-2, paragraph [0013] of Kim-703) to mount a refrigerant-coolant heat exchanger (20) inside a radiator (10, see Fig 2).  The advantage of combining the teachings of Kim-703 into that of Kim, as modified by Wang, is to reduce condensing pressure, improve condensing performance and enhance the cooling performance of the system (see paragraph [0044] of Kim-703).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, as modified by Wang, to incorporate the teachings of Kim-703, by mounting the refrigerant-coolant heat exchanger inside the radiator of the heat pump system taught by Kim, thereby affording improved condensing performance and enhanced cooling performance of the system. 

Regarding Claim 2, Kim in view of Wang, and further in view of Kim-708, as applied to Claim 1, further teaches, wherein a first expansion valve (169, see Figs 2-4 of Kim) is mounted on the refrigerant circulation circuit (R.L.) at the downstream side of the internal heat exchanger (153) to selectively expand refrigerant discharged from the internal heat exchanger (153, see Figs 2-3: the expansion valve expands the refrigerant discharged from the internal heat exchanger 153 according to the mode of the system); and a second expansion valve (171) is mounted on the refrigerant circulation circuit (R.L.) at an inlet side of the evaporator (157) to expand the refrigerant supplied to the evaporator (157, see Fig 3).  

Regarding Claim 3, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2,  further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131), the second expansion valve (171), the evaporator (157) and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130) and the external heat exchanger (131) in the air- conditioning mode (see Fig 4).  

Regarding Claim 4, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches, wherein the refrigerant circulating through the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) absorbs heat through at least one of the refrigerant- coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), and the external heat exchanger, and the chiller in the heat pump mode (see Figs 2-4).

Regarding Claim 5, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 4, further teaches, wherein the refrigerant circulation circuit (R.L., is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131) and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130) and the external heat exchanger (131, see Fig 2).  

Regarding Claim 6, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 4, further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131), and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), and the external heat exchanger (34).  Wang further teaches, wherein the refrigerant circulation circuit (R, see Fig 3 of Wang) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), in order to further enhance heating efficiency by minimizing the influences of the outdoor air of 

Regarding Claim 7, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2, further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (132), the first expansion valve (169), and the compressor (161).  Wang further teaches, wherein the refrigerant circulation circuit (R, see Fig 3 of Wang) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller (180) in the heat pump mode (see Fig 5), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  

Regarding Claim 8, Kim in view of Wang, and further in view of Kim-708, as applied to Claim 2, further teaches, wherein a first bypass line (by way of valve 167, see Figs 2-4 of Kim) is mounted such that the refrigerant circulating through the refrigerant circulation circuit (R.L.) bypasses the second expansion valve (171) and the evaporator (157, see Fig 2).  

Regarding Claim 9, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2, and Wang further teaches, wherein a second bypass line (R2, see is mounted such that the refrigerant circulating through the refrigerant circulation circuit (R) bypasses the refrigerant-coolant heat 
exchanger (210; incorporating the configuration of Kim-703 Fig 2) and the external heat exchanger (130).  

Regarding Claim 10, Kim in view of Wang, and further in view of Kim-703 as applied to Claim 8, and Wang further teaches, wherein the chiller (180, see Fig 4 of Wang) is mounted on the first bypass line (R1), such that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat through at least one of the refrigerant-coolant heat exchanger, the external heat exchanger and the chiller (180).  

Regarding Claim 13, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, and Wang further teaches, wherein a dehumidification line (R4, see Fig 4 of Wang) which supplies some of the refrigerant circulating through the refrigerant circulation circuit (R) is mounted on the refrigerant circulation circuit (R) to perform dehumidification inside the vehicle in the heat pump mode (see Fig 4), and wherein the dehumidification line (R4) supplies some of the refrigerant passing through the first expansion valve (120) toward the evaporator (160).

Regarding Claim 1, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches, wherein the radiator (115, see Figs 2-4 of Kim) is mounted on the same line as the external heat exchanger (131) in a flow direction of the air passing through the external heat exchanger (131, see Figs 2-4).

Regarding Claim 15, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, and Wang further teaches, wherein the chiller (180, see Figs 2-5 of Wang) is mounted in the coolant circulation circuit (W, W1).  

Regarding Claim 16, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 9, and Wang further teaches, wherein the refrigerant circulation circuit (R, see Figs 2-5 of Wang) is configured in such a way that the refrigerant flows from the internal heatAttorney Docket No. 056362-00078 38 exchanger (110) to the second bypass line (R2), bypasses the refrigerant-coolant heat exchanger (210; incorporating the configuration of Kim-703 Fig 2 ) and the external heat exchanger (130), and exchanges heat with the coolant through the chiller (180) in the heat pump 
mode (see Fig 4).  

Regarding Claim 17, Kim discloses:
A heat pump system (100, see Figs 1-4) for a vehicle, comprising: 
a compressor (161) mounted on a refrigerant circulation circuit (R.L) for compressing and discharging refrigerant; 
an internal heat exchanger (153) mounted inside an air-conditioning 
case (151) for exchanging heat between the air inside the air-conditioning 
case (151) and the refrigerant discharged from the compressor (161, see Fig 2); 
an evaporator (157) mounted inside the air-conditioning case (151) for exchanging heat between the air inside the air-conditioning case (151) and the refrigerant supplied to the compressor (161, see Fig 3); 
an external heat exchanger (131) mounted outside of the air-conditioning 
case (151) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (R.L.) and the outdoor air; 
a first expansion means (169) is mounted on the refrigerant circulation circuit (R.L.) at the downstream side of the internal heat exchanger (153) to selectively expand refrigerant discharged from the internal heat exchanger (153, see Figs 2-3); 
a second expansion means (171) is mounted on the refrigerant circulation circuit (R.L.) at an inlet side of the evaporator (157) to expand the refrigerant supplied to the evaporator (157), 
a coolant circulation circuit (C.L.) configured to circulate (capable of circulating) coolant toward electronic components (112) of the vehicle to cool the electronic components (112); and 
a refrigerant-coolant heat exchanger (130) installed between the internal heat exchanger (153) and external heat exchanger (131), and configured to exchange (capable of exchanging) heat between the refrigerant flowing through the refrigerant circulation circuit (R.L.) and the coolant flowing through the coolant circulation circuit (C.L., see Fig 2), 
wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the refrigerant-coolant heat 
exchanger (130), the external heat exchanger (131), the second expansion valve (171), the evaporator (157) and the compressor (161) in order in an air-conditioning mode (see Figs 2-4), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) radiates heat to the coolant and the outdoor air while passing through the external heat exchanger in the air- conditioning mode (see Figs 2-4: by way of 115);
wherein the refrigerant circulation circuit (R.L.) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), and the compressor (167);
wherein a radiator (115) is mounted along the first coolant circulation circuit (C.L.) to cool the coolant circulating through the first coolant circulation circuit (C.L.). 
Kim teaches the heat pump system including a refrigerant circulation circuit configured in such a way that refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the external heat exchanger and the radiator in the air-conditioning mode, but fails to explicitly teach, the refrigeration circulation circuit configured, so that the refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air- conditioning mode; and wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the chiller while in the heat pump mode and  wherein the refrigerant-coolant heat exchanger is mounted inside the radiator.
 However in the same field of endeavor of heat pump systems for a vehicle, Wang teaches that it is known in the art (see Figs 2-5 of Wang) to include a refrigeration circuit (R) with a chiller (180), wherein the refrigerant circulation circuit (R) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller (180) in the heat pump mode (see Fig 5), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit  with a chiller, further include wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode, as taught by Wang, in the modified invention of Uchida, in order to advantageously further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs 
Kim in view of Wang, fail to explicitly teach, the heat pump system, including the refrigerant circulation circuit configured, so that the refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air- conditioning mode; and wherein the refrigerant-coolant heat exchanger is mounted inside the radiator.
However, in the same field of endeavor of cooling systems for a vehicle, Kim-703 teaches that it is known in the art (see Figs 1-2, paragraph [0013] of Kim-703) to mount a refrigerant-coolant heat exchanger (20) inside a radiator (10, see Fig 2).  The advantage of combining the teachings of Kim-703 into that of Kim, as modified by Wang, is to reduce condensing pressure, improve condensing performance and enhance the cooling performance of the system (see paragraph [0044] of Kim-703). 
Moreover, by incorporating the radiator of Kim-703 into invention of Kim, one of  ordinary skill in the art would recognize that the refrigerant-coolant heat exchanger, being embedded within the radiator, results in the refrigerant circulation circuit of Kim, configured so that the refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air- conditioning mode; because it, like the radiator, is parallel to the external heat exchanger in the line of airflow, thereby meeting the requirements of Claim 17.
. 

Response to Arguments
Applicant's arguments filed April 30, 2021 with respect to the previous rejection of Claims 1-10 and 13-17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection, including the new base reference of Kim, the secondary reference Wang, and the new reference Kim-703 (provided by Applicant IDS submitted June 04, 2021), establishes a prima facie case of obviousness over the claimed invention.  Kim teaches the basic structure of the invention (see the rejection of the Claims above); Wang teaches a heat pump system including a chiller and a coolant circulation circuit having a plurality of coolant circulation circuits, one of which circulates through the chiller, to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system; and Kim-703 teaches a radiator including a refrigerant-coolant heat exchanger, because one skilled in the art would necessarily conclude that the inclusion of the refrigerant-coolant heat exchanger in a radiator of a heat pump system reduces condensing pressure, improve condensing performance and enhance the cooling performance of the system.  The combination of Kim, Wang, and Kim-703, 
Applicant's arguments filed April 30, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 04, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763